Title: From Thomas Jefferson to John Adams, 11 January 1787
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris Jan. 11. 1787

Mr. Jay, in his last letter to me, observes that they hear nothing further of the treaty with Portugal. I have taken the liberty of telling him that I will write to you on the subject, and that he may expect to hear from you on it by the present conveyance. The Chevalier del Pinto being at London, I presume he has, or can inform you why it is delayed on their part. I will thank you also for the information he shall give you.
There is here an order of priests called the Mathurins, the object of whose institution is the begging of alms for the redemption of captives. About 18. months ago they redeemed 300, which cost them about 1500 livres a peice. They have agents residing in the Barbary states, who are constantly employed in searching and contracting for the captives of their nation, and they redeem at a lower price than any other people can. It occurred to me that their agency might be engaged for our prisoners at Algiers. I have had interviews with them, and the last night a long one with the General of the order. They offer their services with all the benignity and cordiality possible. The General told me he could not expect to redeem our prisoners as cheap as their own, but that he would use all the means in his power to do it on the best terms possible, which will be the better as there shall be the less suspicion that  he acts for our public. I told him I would write to you on the subject, and speak to him again. What do you think of employing them, limiting them to a certain price, as 300 dollars for instance, or any other sum you think proper? He will write immediately to his instruments there, and in two or three months we can know the event. He will deliver them at Marseilles, Cadiz, or where we please, at our expence. The money remaining of the fund destined to the Barbary business may I suppose be drawn on for this object. Write me your opinion if you please, on this subject, finally, fully, and immediately, that, if you approve the proposition, I may enter into arrangements with the General before my departure for the waters of Aix, which will be about the beginning of February.
I have the honour to be with very sincere esteem and respect Dear Sir your most obedient & most humble servt.,

Th: Jefferson

